DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the Amendment, filed on 07/01/2022.  
Claims 1, 10 and 16 have been amended.  Claim 7 has been canceled.  Claim 21 is new.  Claims 1-6 and 8-21 are presented for examination, with claims 1, 10 and 16 being independent.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “a RAC subcluster” is unclear.   The term RAC should be clarify.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
Applicant’s amendment/argument with regard to rejection of claims 1-6 and 8-21 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 1 and all of the relevant factors with respect to the claim as a whole, it is still directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
Claim 1 is to a process, but requires further analysis to make an eligibility determination.  The amended claim 1 recites “one or more rules … to determine matches”; however, Applicant has not demonstrated how the one or more rules used in a process specifically designed to achieve an improved technological result in conventional industry practice.   Further, the amended limitation of “… parameters that match database parameters for a given classified source database …” is mathematical  concepts.  The recited “processor” is a generic computer component to simply perform the generic computer functions of: storing, classifying, mapping, and migrating, that do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 10 and 16
             Independent claims 1, 10 and 16 recites, 
storing information and database parameters about a plurality of source databases from a source system, the database parameters comprising a location, a security zone, and processor information for the source databases;
classifying each of the plurality of source databases to one of a plurality of predetermined database sizes based on the stored information and database parameters, wherein the classifying is at least based on the processor information;
mapping the classified source databases to target database hardware based on the classified sizes and the stored database parameters, the target database hardware being segmented into containers defined by one or more container parameters such that the classified source databases are mapped to the containers, wherein, 
one or more rules are defined to determine matches between database parameter for the classified source databases and container parameters for the containers; and
each container is allocated a pool of capacity from the target database hardware that comprises at least a quantity of processing resources and a quantity of storage resources; and
when a container with container parameters that match database parameters for a given classified source database and that has available capacity for the given classified source database is not found, a new target database hardware container assignment is created with container parameters that match the database parameters for the given classified source database; and
migrating data from the source databases to the target database hardware based on the mappings.

The limitations of storing, classifying, mapping and migrating, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim elements preclude the steps from practically being performed in the mind. That is, other than reciting “A non-transitory computer-readable storage medium”, “a processor”, “a memory”, nothing in the claims elements precludes the step from practically being performed in the mind.  The computing devices under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitation of when a container with container parameters that match database parameters for a given classified source database … correspond to ideas held ineligible by the courts, such as mathematical concepts; wherein, the parameters based on the one or more rules to determine matches are mathematical correlations.   Determine matches by using rule(s) therefore falls within the “Mathematical concepts” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, claims 10 and 18 only recite additional elements – A non-transitory computer-readable storage medium, a processor and a memory to perform the storing, classifying, mapping and migrating … steps. The computing device in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function to performing data migration) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-6, 8-15 and 17-20
The limitations as recited in claims 2-6, 8-15 and 17-20 are simply describe the concepts of data migration.   These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Nothing in the claim elements preclude the step from practically being performed in the mind. Thus, claims 2-6, 8-15 and 17-20 are directed to an abstract idea. 
The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there if no additional element of using to perform the storing and determining steps.  Therefore, the claims cannot provide an inventive concept.  The claims 2-8, 11-15 and 17-20 are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barros et al., US 2012/0131567 (hereinafter Barros), in view of Bivens et al., US 2019/0356730 (hereinafter Bivens), and further in view of Attarde et al., US 2011/0231362 (hereinafter Attarde).

Regarding claim 1, Barros discloses a method for performing data migration using database consolidation, the method comprising:
storing information and database parameters about a plurality of source databases from a source system, the database parameters comprising a location, a security zone, and processor information for the source databases (e.g. obtaining a selection of at least one of the potential source computing environments as indeed being appropriate for the migration; and storing the selection in a target list. The obtaining of the configuration data is carried out by the configuration management service module executing on at least one hardware processor; the obtaining of the application assessment data is carried out by the application assessment service module executing on the at least one hardware processor; the selecting of the search criteria is carried out by the opportunity selection service module executing on the at least one hardware processor; the displaying of the results and the obtaining of the selection are carried out by the user interface module executing on the at least one hardware processor; and the storing includes storing the target list using the data store module, Barros: [0192]-[0193]);
classifying each of the plurality of source databases to one of a plurality of predetermined database sizes based on the stored information and database parameters, wherein the classifying is at least based on the processor information (e.g. based on the data characterizing the source computing environment and the specification of the target computing environment, categorizing the migration into one of a plurality of categories; and specifying the migration in accordance with a migration technique selected based on the categorizing step, Barros: [0004]);
mapping the classified source databases to target database hardware based on the classified sizes and the stored database parameters (e.g. The specification of the source environment is typically quite detailed, whereas that of the target environment is more in the nature of a desired objective and there may be fewer configuration details as compared to the source environment. One or more embodiments provide a deep structural mapping between the target objectives and the approach used to accomplish the migration.  By way of clarification, a characterization or specification of target is appropriate, Barros: [0053]), 
migrating data from the source databases to the target database hardware based on the mappings (e.g. one or more instances select the type of migration approach based on the category (e.g., S1-S6) and apply these approaches in a systematic way to create the virtualized server or other target environment, Barros: Figs. 7, 10, 11, 15 and 18).
Barros does not directly or explicitly disclose the following:
the target database hardware being segmented into containers defined by one or more container parameters such that the classified source databases are mapped to the containers, wherein 
one or more rules are defined to determine matches between database parameters for the classified source databases and container parameters for the containers, and 
each container is allocated a pool of capacity from the target database hardware that comprises at least a quantity of processing resources and a quantity of storage resources, 
Bivens teaches:
the target database hardware being segmented into containers defined by one or more container parameters such that the classified source databases are mapped to the containers, wherein each container is allocated a pool of capacity from the target database hardware that comprises at least a quantity of processing resources and a quantity of storage resources (e.g. Physical hardware resources 200, of cloud computing environment 52, may comprise of classifications of the hardware resources such as a storage device pool 202, a GPU device pool 204, a CPU device pool 206, a memory device pool 208, and a network device pool 210; thus the physical hardware resources have been interpreted as the target database hardware being segmented into pools, interpreted as containers.  The physical hardware resources 200 communicates with tenants 212A, 212B and 212N; tenants have been interpreted as a plurality of source databases. Each respective tenant 212A-n may be assigned an arbitrary quantity of an individual respective hardware resource 200 within a limit of total system capacity and/or an available quantity of the respective hardware resources 200, Bivens: [0055]-[0062], Figs. 4-5).
one or more rules are defined to determine matches between database parameters for the classified source databases and container parameters for the containers (e.g. the management module 250 interacts with individual tenants 212A-n to receive workload requests and locate the best suitable hardware resources for the given workload. Individual hardware resources of the physical hardware resources 200 are tracked and a mapping is maintained between each respective tenant 212A-n and respective assigned hardware resource, Bivens: [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Biven to provide increasing efficiency during a performance of the workload.
Barros in view of Biven does not directly or explicitly disclose the following:
when a container with container parameters that match database parameters for a given classified source database and that has available capacity for the given classified source database is not found, a new target database hardware container assignment is created with container parameters that match the database parameters for the given classified source database.
Attarde teaches:
when a container with container parameters that match database parameters for a given classified source database and that has available capacity for the given classified source database is not found, a new target database hardware container assignment is created with container parameters that match the database parameters for the given classified source database (e.g. FIG. 4 is a diagram illustrating an example process for augmenting a deduplication database. Deduplication control node 207 determines if and when an additional deduplication node is brought online and added to the deduplication system. For example, if the system is operating with sufficient available capacity, the frequency of hits on existing nodes is below an acceptable limit, the nodes are operating at or above a predetermined minimum speed, the performance characteristics are in bounds and an additional node or nodes are not needed.  If, on the other hand, performance issues rise to the level of needing attention at operation 236, then at operation 239 an additional deduplication node 211 is added to the system, Attarde: abstract, [0064]-[0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros in view of Biven to include system and method for data deduplication as taught by Attarde to provide balancing data based on performance.

Regarding claim 2, Bivens further teaches, wherein the container parameters comprise at least the location database parameter and the security zone database parameter (e.g. Resource pooling: e.g., country, state, or datacenter, Bivens:[0036] and [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 3, Bivens further teaches, wherein an unmapped classified source database is mapped to a container when database parameters for the unmapped classified source databases match container parameters for the container (e.g. Workloads layer 110 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation 111; software development and lifecycle management 112; virtual classroom education delivery 113; data analytics processing 114; transaction processing 115; and, in the context of the illustrated embodiments of the present invention, various resource monitoring and allocation functionality 116, Bivens: [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 4, Bivens further teaches, wherein mapping the classified source databases to target database hardware further comprises:
selecting at least one unmapped classified source database with location and security database parameters (e.g. The techniques of this disclosure preferably are implemented within the context of a "disaggregated" computing system wherein a "disaggregated server"--sometimes referred to herein as a "server entity"--is dynamically constructed/composed or constitutes server resources selected from (or assigned from) shared server resource pools, namely, one or more of: a compute pool, a memory pool, an accelerator pool (e.g., a GPU accelerator, a network accelerator, etc.), and a storage pool, Bivens: [0023]);
selecting a container for the unmapped classified source database that comprises matching location and security container parameters and that comprises available capacity for the unmapped classified source database (e.g. Individual hardware resources from these pools can be selected to assemble computer systems on-demand. Thus, a bare-metal computer system with a flexible capacity of individual computing resources may be assembled in a disaggregated system, such that workloads are computed based on hardware resource configurations that are most suitable for the respective workload. In one embodiment, for example, a system may be constructed with an extremely high capability of memory size but with a more moderate capacity of CPU and other resources, for a memory-intensive workload. This functionality is enabled by the use of point-to-point circuit wire level switching, Bivens: [0024]); and
mapping the unmapped classified source database to the selected container (e.g. the management module 250 interacts with individual tenants 212A-n to receive workload requests and locate the best suitable hardware resources for the given workload. Individual hardware resources of the physical hardware resources 200 are tracked and a mapping is maintained between each respective tenant 212A-n and respective assigned hardware resource. Each hardware resource is identified using a unique identifier, Bivens: [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 5, Bivens further teaches, wherein mapping the classified source databases to target database hardware further comprises:
when a container with location and security container parameters that matches the unmapped classified source database parameters and has available capacity for the unmapped classified source database is not found, creating a new target database hardware container assignment with container parameters that are based on the database parameters of the at least one unmapped classified source database (e.g. the management module 250 interacts with individual tenants 212A-n to receive workload requests and locate the best suitable hardware resources for the given workload. Individual hardware resources of the physical hardware resources 200 are tracked and a mapping is maintained between each respective tenant 212A-n and respective assigned hardware resource. Each hardware resource is identified using a unique identifier, Bivens: [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 6, Barros and Bivens in combination discloses, wherein mapping the classified source databases to target database hardware further comprises:
selecting one or more computing nodes of the target hardware for the new target database hardware container assignment, the selected computing nodes including at least a security parameter that matches the database parameters of the at least one unmapped classified source database (e.g. Barros discloses cloud computing node, see Barros: Fig. 23.  Bivens teaches: Individual hardware resources from these pools can be selected to assemble computer systems on-demand. Thus, a bare-metal computer system with a flexible capacity of individual computing resources may be assembled in a disaggregated system, such that workloads are computed based on hardware resource configurations that are most suitable for the respective workload. In one embodiment, for example, a system may be constructed with an extremely high capability of memory size but with a more moderate capacity of CPU and other resources, for a memory-intensive workload. This functionality is enabled by the use of point-to-point circuit wire level switching, Bivens: [0024]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 8, Barros further discloses, wherein, the one or more rules are input by a user (e.g. In one or more embodiments, the design UI 3214 will pop up to prompt the user to enter the required information into the fields needed for the chosen approach, Barros: [0066]).

Regarding claim 9, Barros further discloses, wherein the container parameters that define that one or more containers are customized by a user, the customized container parameters being input by the user into a user interface (e.g. In one or more embodiments, the design UI 3214 will pop up to prompt the user to enter the required information into the fields needed for the chosen approach, Barros: [0066]).

Claims 10-15 recite a non-transitory computer readable medium performing steps are similar to subject matter of claims 1-6.  Therefore, claims 10-15 are rejected by the same reason as discussed in claims 1-6.

Claims 16-18 recite a system for performing steps are similar to subject matter of claims 1-2 and 4.  Therefore, claims 16-18 are rejected by the same reason as discussed in claims 1-2 and 4.

Regarding claim 19, Bivens further teaches, wherein, after the source databases are mapped to the target database hardware, the target database hardware resources are trimmed to fit the mapped source databases (e.g. workloads themselves may be monitored to determine which class of access pattern they best fit into, however, the dynamically constructed disaggregated systems may also be allocated with resources built to serve a specific class previous to or subsequent to accepting such classes of workloads, Bivens: [0088]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 20, Bivens further teaches, wherein, prior to the mapping of the source databases, the target database hardware resources comprise a quantity of computing nodes, and the target database hardware resources are trimmed to fit the mapped source database by reducing the quantity of computing node (e.g. each respective tenant 212A-n may be assigned individual respective hardware resources 200 within a quantum step sizing restriction. The quantum sizing restriction may require that a minimum of one CPU device 206A-n be assigned to a tenant 212A-n, with additional CPU devices 206A-n being provisioned to the tenant 212A-n in two, four, etc. quantities, Bivens: [0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 21, Attarde further teaches:
	selecting, for the new database hardware container assignment created for the given classified source database, a combination of nodes of a RAC subcluster, the combination being selected from a predetermined mapping of node combinations (e.g. In various embodiments, with the new node 211 online, data can be migrated to the new node at operation 242 and the nodes can be balanced at operation 246. For example, in these operations, some or all of the data in the previously existing N nodes 211 in the system, can be moved to the new node. In one embodiment, the node balancing can be performed as a matter of course when a new node 211 is brought online to balance the deduplication load across all the nodes 211 in the system, Attarde: [0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros in view of Biven to include system and method for data deduplication as taught by Attarde to provide balancing data based on performance.


Response to Arguments
Applicant's arguments filed 07/01/22 have been fully considered.   New ground of rejection has been provided based on the amendment.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        10/8/2022